          Case 7:19-cv-00309 Document 21 Filed on 12/02/19 in TXSD Page 1 of 5



                            IN THE UNITED STATES DISTRICT COURT
1                              SOUTHERN DISTRICT OF TEXAS
2                                   MCALLEN DIVISION

3    JANE DOE,                                     §
                                                   §
4
           Plaintiff,                              §
5                                                  §
     V.                                            §       CA NO. 7:19-CV-00309
6                                                  §
7                                                  §
                                                   §
8    EDINBURG CONSOLIDATED                         §
     INDEPENDENT SCHOOL DISTRICT,                  §
9                                                  §
10         Defendant.                              §

11                      PLAINTIFF’S INITIAL RULE 26 DISCLOSURES
12   I.    INITIAL DISCLOSURES.
13
                   A. Individuals with Discoverable Information
14
     1.    The names, addresses (work and home), and telephone numbers (work and home) of
15         individuals likely to have discoverable information that Plaintiff may use to support her
16         claims are:

17         Jane Doe
           c/o The Buzbee Law Firm
18         600 Travis Street, Suite 7300
19         Houston, Texas 77002
           (713) 223-5393
20
           Plaintiff.
21
22         Edinburg Consolidated Independent School District
           c/o Esparza & Garza, L.L.P.
23         964 E. Los Ebanos
24         Brownsville, Texas 78520
           (956) 547-7775
25
           Defendant.
26
27         Francisco Coronado Badillo

28         Former Edinburg CISD teacher who sexually assaulted Jane Doe.
     Case 7:19-cv-00309 Document 21 Filed on 12/02/19 in TXSD Page 2 of 5




1     Mary Ann Badillo
2
      Sister of Francisco Coronado Badillo.
3
      Elizabeth Garcia
4
5     Mother of Plaintiff.

6     Jessica Badillo
7
      Ex-wife of Francisco Coronado Badillo.
8
      Hope Palacios
9     c/o Hidalgo County District Attorney’s Office
10    100 E. Cano
      Edinburg, Texas 78539
11    (956) 292-7600
12    Prosecutor for criminal case against Francisco Coronado Badillo.
13
      René Gutiérrez
14
      Former Superintendent of Edinburg CISD.
15
16    Francisco Lumbreras
      c/o Esparza & Garza, L.L.P.
17    964 E. Los Ebanos
      Brownsville, Texas 78520
18    (956) 547-7775
19
      Assistant principal of Robert Vela High School at the time of the incident(s).
20
      Sylvia Ledesma
21
      c/o Esparza & Garza, L.L.P.
22    964 E. Los Ebanos
      Brownsville, Texas 78520
23    (956) 547-7775
24
      Principal of Robert Vela High School at the time of the incident(s).
25
      Alyssa Ramirez
26    c/o Esparza & Garza, L.L.P.
27    964 E. Los Ebanos
      Brownsville, Texas 78520
28    (956) 547-7775
     Case 7:19-cv-00309 Document 21 Filed on 12/02/19 in TXSD Page 3 of 5




1     Jane Doe’s teacher at Robert Vela High School.
2
      Noemi Vela
3     c/o Esparza & Garza, L.L.P.
      964 E. Los Ebanos
4
      Brownsville, Texas 78520
5     (956) 547-7775

6     Jane Doe’s teacher at Robert Vela High School.
7
      Jesus Angel Sanchez
8     c/o Esparza & Garza, L.L.P.
      964 E. Los Ebanos
9     Brownsville, Texas 78520
10    (956) 547-7775

11    Robert Vela High School custodian.
12    Edinburg Consolidated Independent School District Police Department
13    1313 E. Schunior Street
      Edinburg, Texas 78541
14    (956) 289-2572
15    Det. Sgt. Maria Y. Sepulveda
16    c/o Edinburg CISD Police Department
      1313 E. Schunior Street
17    Edinburg, Texas 78541
      (956) 289-2572
18
19    Edinburg CISD Police Investigator at the time of the incident(s).

20    Officer Belinda Anzaldua
      c/o Esparza & Garza, L.L.P.
21
      964 E. Los Ebanos
22    Brownsville, Texas 78520
      (956) 547-7775
23
24    Robert Vela High School campus police officer at the time of the incident(s).

25    Sally Pena
      c/o Safe Haven Forensic Exam Center at Renaissance
26    5501 South McColl Road
27    Edinburg, Texas 78539
      (956) 655-4727
28
           Case 7:19-cv-00309 Document 21 Filed on 12/02/19 in TXSD Page 4 of 5



            SANE nurse who examined Jane Doe after the incident.
1
2           The Children’s Assessment Center
            2500 Bolsover
3           Houston, Texas 77005
            (713) 986-3300
4
5           Plaintiff’s medical provider.

6           Edinburg Children’s Hospital
7           1102 W Trenton Road
            Edinburg, Texas 78539
8           (956) 388-6800
9           Plaintiff’s medical provider.
10
            Plaintiff’s expert witnesses
11
            Defendant’s expert witnesses
12
13                 B. Relevant Documents & Tangible Things

14   2.     Such documents will be produced.
15                 C. Information Related to Calculation of Damages
16
     3.     Medical damages, past and future, will be based on the opinions of Plaintiff’s
17          treating doctors. Mental anguish, past and future, and pain and suffering, past and
            future, will be subject to the discretion of the jury. Plaintiff also seeks punitive
18          damages. Discovery is ongoing and Plaintiff reserves the right to supplement.
19
                   D. Insurance
20
     4.     Not applicable.
21
22   II.    DISCLOSURE OF EXPERT TESTIMONY:

23          A. Identity of any person who may be used at trial to present evidence under rules 702,
24             703, or 705 of the Federal Rules of Evidence.

25             At present, Plaintiff has not made a determination as to who, if anyone, she may
               call to testify as an expert. Additionally, Plaintiff reserves the right to call as an
26             expert witness any person identified by Plaintiff or Defendant as an expert,
27             either in Plaintiff’s or Defendant’s disclosures, or in Plaintiff’s or Defendant’s
               Answers to Interrogatories.
28
          Case 7:19-cv-00309 Document 21 Filed on 12/02/19 in TXSD Page 5 of 5




1    Dated: December 2, 2019
2
3                                               Respectfully Submitted,
4
                                                THE BUZBEE LAW FIRM
5
                                         By:    /s/ Cornelia Brandfield-Harvey
6                                               Anthony G. Buzbee
7                                               Attorney-in-Charge
                                                tbuzbee@txattorneys.com
8                                               State Bar No. 24001820
                                                Federal Bar No. 22679
9                                               Cornelia Brandfield-Harvey
10                                              cbrandfieldharvey@txattorneys.com
                                                State Bar No. 24103540
11                                              Federal Bar No. 3323190
                                                600 Travis, Suite 7300
12                                              Houston, Texas 77002
13                                              Telephone: (713) 223-5393
                                                Facsimile: (713) 223-5909
14
                                                ATTORNEYS FOR PLAINTIFF
15
16
17
18                                     CERTIFICATE OF SERVICE
19
           I hereby certify that a true and correct copy of this document has been duly served on all
20
     known counsel of record and pro se parties in accordance with the Federal Rules of Civil
21
22   Procedure on December 2, 2019.

23                                                          /s/ Cornelia Brandfield-Harvey
24                                                          Cornelia Brandfield-Harvey

25
26
27
28
